THE COURT.
Motion to dismiss appeal.
[1] It appears from the record that the appellants have failed to present or file with the trial court a notice of intention to appeal, or to request the preparation of the transcript within the time allowed by law and that such time has expired. It further appears that the time for the institution of proceedings for the settlement of a bill of exceptions has expired and that no such proceedings have been instituted or commenced.
The appeal is therefore dismissed. *Page 119